                              Case 20-10161-LSS                     Doc 1        Filed 01/27/20            Page 1 of 19
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                   Delaware
 ____________________ District of _________________
                                       (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         /

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                          American Blue Ribbon Holdings, LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used            Village Inn
                                           ______________________________________________________________________________________________________
     in the last 8 years                    Bakers Square
                                           ______________________________________________________________________________________________________
                                            Max & Erma's
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer             2 ___
                                           ___ 6 – ___
                                                    4 ___
                                                       3 ___
                                                          7 ___
                                                             1 ___
                                                                2 ___
                                                                   2 ___
                                                                      4
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            3038 Sidco Drive
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            Nashville                  TN       37204
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Davidson
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                www.americanblueribbonholdings.com; www.villageinn.com; www.bakerssquare.com
                                           _________________________________________________________________________________________________


                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           
6.   Type of debtor
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                  Case 20-10161-LSS             Doc 1         Filed 01/27/20             Page 2 of 19

Debtor           American Blue Ribbon Holdings, LLC
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         ✔ None of the above
                                         

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.naics.com/search/ .
                                             7 ___
                                            ___ 2 ___
                                                   2 ___
                                                      5

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         ✔ Chapter 11. Check all that apply:
                                         
                                                         Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,,5 (amount subject to adjustment on
                                                             4/01/ and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes ofcreditors,
                                                             in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12

9.    Were prior bankruptcy cases        ✔ No
                                         
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an             ✔ Yes.
                                                         See Schedule 1
                                                   Debtor _____________________________________________              See Schedule 1
                                                                                                        Relationship _________________________
      affiliate of the debtor?                              See Schedule 1
                                                   District _____________________________________________ When               See Schedule 1
                                                                                                                             __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                             Case 20-10161-LSS                 Doc 1        Filed 01/27/20            Page 3 of 19

Debtor        American Blue Ribbon Holdings, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      ✔ No
                                       
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                               Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                               Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  ✔ Funds will be available for distribution to unsecured creditors.
                                       
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                             ✔
                                                                                                                   25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million            ✔ $100,000,001-$500 million
                                                                                                                  More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 20-10161-LSS   Doc 1   Filed 01/27/20   Page 4 of 19




                                                
                      Case 20-10161-LSS       Doc 1    Filed 01/27/20    Page 5 of 19



                               SCHEDULE 1 TO VOLUNTARY PETITION

               On the date hereof, each of the affiliated entities listed below (including the

    debtor in this chapter 11 case) filed a voluntary petition for relief under chapter 11 of title

    11 of the United States Code in the United States Bankruptcy Court for the District of

    Delaware (the “Court”). A motion will be filed with the Court requesting that the chapter

    11 cases of these entities be consolidated for procedural purposes only and jointly

    administered.

                                                                                     Federal Employer
                                       Debtor                                          Identification
                                                                                          Number

American Blue Ribbon Holdings, LLC, a Delaware limited liability company                 XX-XXXXXXX

Legendary Baking, LLC, a Delaware limited liability company                              XX-XXXXXXX

Legendary Baking Holdings, LLC, a Delaware limited liability company                     XX-XXXXXXX

Legendary Baking of California, LLC, a Delaware limited liability company                XX-XXXXXXX

SVCC, LLC, an Arizona limited liability company                                          XX-XXXXXXX




    176844.1
               Case 20-10161-LSS         Doc 1    Filed 01/27/20     Page 6 of 19



                          ACTION BY WRITTEN CONSENT
                                    OF THE
                                SOLE MEMBER OF
                       AMERICAN BLUE RIBBON HOLDINGS, LLC

                                         January 26, 2020

       The undersigned, being the sole member (the “Member”) of American Blue Ribbon
Holdings, LLC, a Delaware limited liability company (the “Company”), hereby consents, in
accordance with the Company’s Amended and Restated Limited Liability Company Agreement,
dated as of May 31, 2012, and the Delaware Limited Liability Company Act, to the adoption of the
following resolutions:

Chapter 11 Filings

        NOW THEREFORE, BE IT RESOLVED, that, in the judgment of the Member, it is
desirable and in the best interests of the Company, its creditors, employees and other interested
parties that petitions be filed by the Company and certain of its subsidiaries in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) seeking relief under
the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code” and,
the cases commenced thereby, the “Chapter 11 Cases”), and the filing of such a petition by the
Company is authorized hereby.

       RESOLVED FURTHER, that the Company’s Chief Executive Officer, Chief Financial
Officer, Secretary or General Counsel, and such officers, employees or agents as the Chief
Executive Officer, Chief Financial Officer, Secretary or General Counsel shall from time to time
designate (each being an “Authorized Person” and all being the “Authorized Persons”) are
hereby, and each hereby is, authorized, empowered and directed, in the name and on behalf of
the Company, on its own behalf or in its capacity as the sole member of each of the Company’s
subsidiaries, to execute, deliver and verify any and all petitions and other documents in
connection with the Chapter 11 Cases and to cause the same to be filed in the United States
Bankruptcy Court for the District of Delaware at such time or in such other jurisdiction as such
Authorized Person executing the same shall determine.

        RESOLVED FURTHER, that (a) the law firms of (i) KTBS Law LLP and (ii) Young
Conaway Stargatt & Taylor, LLP are hereby engaged as the attorneys for the Company under
general retainer in the Chapter 11 Cases, and (b) the firm of Epiq Corporate Restructuring, LLC
is hereby engaged as the claims and noticing agent for the Company in the Chapter 11 Cases, in
each case, subject to any requisite Bankruptcy Court approval.

        RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized and empowered, in the name and on behalf of the Company, on its own behalf or in
its capacity as the sole member of each of the Company’s subsidiaries, to retain or continue to
employ such other professionals as they deem necessary, proper or desirable during the course of
the Chapter 11 Cases.

177149.4
               Case 20-10161-LSS         Doc 1       Filed 01/27/20   Page 7 of 19



       RESOLVED FURTHER, that the Authorized Persons be, and each hereby is, authorized,
empowered and directed, in the name and on behalf of the Company, on its own behalf or in its
capacity as the sole member of each of the Company’s subsidiaries, to execute, deliver, certify,
record and/or file and perform all petitions, documents, affidavits, schedules, motions, lists,
applications, pleadings and other papers, in such form and with such additions and changes to
any or all as such Authorized Person deems necessary, proper or desirable, and to take and
perform any and all further acts and deeds as such Authorized Person deems necessary, proper or
desirable in connection with the Chapter 11 Cases, such determination to be conclusively
evidenced by the taking of such action or the execution and delivery thereof.

        RESOLVED FURTHER, that the Authorized Persons be, and each hereby is, authorized,
empowered and directed, in the name and on behalf of the Company, on its own behalf or in its
capacity as the sole member of each of the Company’s subsidiaries, to engage, employ and retain
all assistance by legal counsel, special counsel, auctioneers, accountants, financial advisors or
other professionals that such Authorized Person deems necessary, proper or desirable in
connection with the Chapter 11 Cases, subject to any requisite Bankruptcy Court approval, with
a view to the successful prosecution of such cases or to effect the purposes and intent of the
foregoing resolutions.

Debtor-in-Possession Loan Documents

        RESOLVED FURTHER, that, in connection with the commencement of the Chapter 11
Cases, the Member hereby (i) approves that certain Senior Secured, Superpriority Debtor-in-
Possession Credit Agreement (the “Debtor-in-Possession Credit Agreement”) among Cannae
Holdings, Inc., in its capacity as Lender (the “Lender”), the Company, as a borrower and debtor-
in-possession, and its subsidiaries, as borrowers and debtors-in-possession, providing for a senior
secured credit facility of up to $20 million, on the closing date of the financing referenced in this
paragraph, which will be secured by a first priority perfected security interest in substantially all
of the assets of Company and its subsidiaries, subject only to certain excluded property, carve
outs and permitted liens, and (ii) consents to the incurrence of indebtedness, the grant of a
security interest in substantially all of the assets of the Company to the Lender (subject only to
certain excluded property, carve outs and permitted liens), and the execution, delivery and
performance of the Debtor-In-Possession Credit Agreement by the Company and its subsidiaries,
in each case, subject to any requisite Bankruptcy Court approval.

        RESOLVED FURTHER, that the Authorized Persons be, and each hereby is, authorized,
empowered and directed, in the name and on behalf of the Company: (i) to negotiate, enter into,
execute, deliver and perform or cause the performance of the Debtor-in-Possession Credit
Agreement and such other documents to be negotiated, executed, delivered and performed in
connection therewith, including such pledges, mortgages, guarantees, notes, security agreements,
collateral security documents and other agreements, certificates, or instruments as such
Authorized Person executing the same considers necessary, proper or desirable (collectively, the
“DIP Loan Documents”), in such form and with such additions and changes to any or all of
such DIP Loan Documents as such Authorized Person deems necessary, proper or desirable,
such determination to be conclusively evidenced by the taking of such action or the execution
and delivery thereof and (ii) to consummate the transactions contemplated by the DIP Loan
177149.4
                                                 2
               Case 20-10161-LSS         Doc 1     Filed 01/27/20     Page 8 of 19



Documents on behalf of Company, on its own behalf or in its capacity as the sole member of
each of the Company’s subsidiaries, in each case, subject to any requisite Bankruptcy Court
approval.

        RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered and directed to, in the name and on behalf of the Company, on its own
behalf or in its capacity as the sole member of each of the Company’s subsidiaries, to amend,
extend, supplement or otherwise modify from time to time the terms of any documents,
certificates, instruments, agreements or other writings referred to in the foregoing resolutions,
subject to any requisite Bankruptcy Court approval.

        RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered and directed to, in the name and on behalf of the Company (and any such
actions heretofore taken by any of them are hereby ratified, confirmed and approved in all
respects), on its own behalf or in its capacity as the sole member of each of the Company’s
subsidiaries: (i) to cause the Company to perform, enter into, negotiate, execute, deliver, certify,
file and/or record any and all of the DIP Loan Documents as may be required or as such
Authorized Person deems necessary, proper or desirable, in such form and substance and with
such additions and changes to any or all of such terms and conditions as such Authorized Person
deems necessary, proper or desirable, and (ii) to take or perform such other acts as may in the
judgment of such person be or become necessary, proper or desirable, in order to effectuate fully
the purposes and intent of the foregoing resolutions and matters ratified or approved herein and
the consummation of the transactions contemplated thereby, such determination to be
conclusively evidenced by the taking of such action or the execution and delivery thereof, in
each case, subject to any requisite Bankruptcy Court approval.

Subsidiary Boards

       RESOLVED FURTHER, that the Company, as the sole member of Legendary Baking,
LLC, Legendary Baking Holdings, LLC, Legendary Baking of California, LLC and SVCC, LLC,
hereby sets the number of managers of each of Legendary Baking, LLC, Legendary Baking
Holdings, LLC, Legendary Baking of California, LLC and SVCC, LLC company at one
manager.

General

        RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is,
authorized, empowered and directed to, in the name and on behalf of the Company, on its own
behalf or in its capacity as the sole member of each of the Company’s subsidiaries, to amend,
extend, supplement or otherwise modify from time to time the terms of any documents,
certificates, instruments, agreements or other writings referred to in the foregoing resolutions.

        RESOLVED FURTHER, that the Authorized Persons be, and each of them hereby is, in
all respects, authorized, empowered and directed, for and on behalf of the Company, on its own
behalf or in its capacity as the sole member of each of the Company’s subsidiaries, and in its
name, to take or cause to be taken all such further action and to sign, execute, acknowledge,
177149.4
                                               3
               Case 20-10161-LSS         Doc 1       Filed 01/27/20    Page 9 of 19



certify, deliver, accept, record and file, or to cause to be signed, executed, acknowledged,
certified, delivered, accepted, recorded and filed, any and all further documents, certificates,
instruments and notices, and any amendments thereto, in such form and with such additions and
changes to any or all of such terms and conditions as such Authorized Person deems necessary,
proper or desirable to carry out the intent or accomplish the purpose of the foregoing resolutions,
such determination to be conclusively evidenced by the taking of such action or the execution
and delivery thereof.

        RESOLVED FURTHER, that any and all actions previously or hereafter taken and any
and all documents, certificates or instruments (however characterized or described) previously or
hereafter executed and delivered or filed and recorded on behalf of the Company, on its own
behalf or in its capacity as the sole member of each of the Company’s subsidiaries, by the
Authorized Persons, and others acting on authority granted to them by the Member or by the
Authorized Persons, in order to carry into effect the purposes and intent of the foregoing
resolutions are hereby ratified, confirmed, adopted and approved in all respects.

       RESOLVED FURTHER, that all acts lawfully done or actions lawfully taken by any
Authorized Person to seek relief on behalf of the Company, on its own behalf or in its capacity as
the sole member of each of the Company’s subsidiaries, under chapter 11 of the Bankruptcy
Code, or in connection with the Chapter 11 Cases, or any matter related thereto, be, and they
hereby are, adopted, ratified, confirmed and approved in all respects as the acts and deeds of the
Company.


                      [The remainder of this page is intentionally left blank.]




177149.4
                                                 4
Case 20-10161-LSS   Doc 1   Filed 01/27/20   Page 10 of 19
                                     Case 20-10161-LSS                   Doc 1         Filed 01/27/20               Page 11 of 19


      Fill in this information to Identify the case:

      Debtor Name: American Blue Ribbon Holdings, LLC
                                                                                                                                              Check if this is an
      United States Bankruptcy Court for the:          District of Delaware                                                                   amended filing
      Case Number (If known):




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 30 largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                              professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                              services, and         or disputed     setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if        Deduction          Unsecured claim
                                                                                                                    partially secured      for value of
                                                                                                                                           collateral or
                                                                                                                                           setoff

  1       US FOODS, INC.                       CONTACT: SID CUECHA,           TRADE PAYABLE                                                                         $382,496.28
          8075 S. RIVER PARKWAY                CORPORATE ACCOUNT
          TEMPE, AZ 85284                      EXECUTIVE
                                               PHONE: 602-740-0721
                                               FAX: 781-533-9480
                                               SID.CUECHA@USFOODS.CO
                                               M
  2       HAWORTH MARKETING & MEDIA            CONTACT: JACEY BERG            TRADE PAYABLE                                                                         $380,522.19
          LLC                                  PHONE: 612-677-8900
          45 SOUTH 7TH STREET SUITE 2400       FAX: 612-677-8901
          MINNEAPOLIS, MN 55402                JACEY.BERG@HAWORTHME
                                               DIA.COM;
                                               MATT_SCHONS@HAWORTH
                                               MEDIA.COM
  3       SYSCO ARIZONA                        CONTACT: DONALD STALEY TRADE PAYABLE                                                                                 $345,778.59
          611 SOUTH 80TH STREET                & EVE MCFADDEN, LEGAL
          TOLLESON, AZ 85353                   PHONE: 623-936-9920
                                               FAX: 623-907-6997
                                               STANLEY.DONALD@CORP.SY
                                               SCO.COM;
                                               MCFADDEN.EVE@CORP.SYSC
                                               O.COM
  4       SYSCO DENVER                         CONTACT: SCOTT MERRELL  TRADE PAYABLE                                                                                $344,507.08
          5000 BEELER ST                       & EVE MCFADDEN, LEGAL
          DENVER, CO 80238                     PHONE: 303-585-3007
                                               FAX: 303-585-3125
                                               MERRELL.SCOTT@CORP.SYSC
                                               O.COM;
                                               MCFADDEN.EVE@CORP.SYSC
                                               O.COM




Official Form 204        Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                          Page 1
                                   Case 20-10161-LSS                 Doc 1      Filed 01/27/20               Page 12 of 19
  Debtor: American Blue Ribbon Holdings, LLC                                                   Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if        Deduction          Unsecured claim
                                                                                                             partially secured      for value of
                                                                                                                                    collateral or
                                                                                                                                    setoff

  5     SYSCO LINCOLN                      CONTACT: JEFF HAASE &   TRADE PAYABLE                                                                             $296,074.56
        900 KINGBIRD ROAD                  EVE MCFADDEN, LEGAL
        LINCOLN, NE 68521                  PHONE: 402-423-1031
                                           FAX: 402-421-5291
                                           DKORBELIK@LINCOLN.SYSCO
                                           .COM;
                                           MCFADDEN.EVE@CORP.SYSC
                                           O.COM
  6     DARIGOLD, INC                      CONTACT: MARK ARMON   TRADE PAYABLE                                                                                $99,417.01
        5601 6TH AVE S, STE 300            PHONE: 800-333-6455
        SEATTLE, WA 98108                  FAX: 206-281-3456
                                           MARK.ARMON@DARIGOLD.C
                                           OM
  7     MALNOVE INC OF NEBRASKA            CONTACT: PAUL MALNOVE - TRADE PAYABLE                                                                              $92,396.19
        13434 F STREET                     FOUNDER AND CEO
        OMAHA, NE 68137                    PHONE: 402-778-0535
                                           FAX: 402-330-2941
                                           PAUL.MALNOVE@MALNOVE.
                                           COM'
                                           PETER.HOFMANN@MALNOV
                                           E.COM


  8     BLACK HORSE CARRIERS               CONTACT: DAN JONES          TRADE PAYABLE                                                                          $82,938.71
        455 KEHOE BLVD SUITE 105           PHONE: 630-690-8900
        CAROL STREAM, IL 60188             FAX: 630-690-8882
                                           DAN.JONES@BLACKHORSEC
                                           ARRIERS.COM
  9     KRAFT FOODS INC                    CONTACT: MICHAEL MULLEN TRADE PAYABLE                                                                              $66,251.54
        22541 NETWORK PLACE                PHONE: 800-641-0412
        CHICAGO, IL 60673                  FAX: 608.282.9667
                                           MICHAEL.MULLEN@KRAFTH
                                           EINZCOMPANY.COM


  10    NFI INTERACTIVE LOGISTICS LLC      CONTACT: AARON SCHMIDT TRADE PAYABLE                                                                               $61,772.00
        TRIAD1828 CENTRE                   PHONE: 214-431-5523
        2 COOPER STREET                    AARON.SCHMIDT@NFIINDUS
        CAMDEN, NJ 08102                   TRIES.COM
  11    CROSSMARK, INC                     CONTACT: JIM BUCHTA         TRADE PAYABLE                                                                          $56,789.94
        5100 LEGACY DRIVE                  PHONE: 469-814-1000
        PLANO, TX 75024                    FAX: 469-814-1355
                                           JBUCHTA@CROSSMARK.CO
                                           M
  12    SENECA FOODS CORPORATION           CONTACT: JANE SLOAN DIR TRADE PAYABLE                                                                              $56,610.50
        3736 S. MAIN ST.                   OF CREDIT
        MARION, NY 14505                   PHONE: 315-926-8100
                                           FAX: 315-926-8300
                                           SENECAFOODS@SENECAFOO
                                           DS.COM
  13    PETERSON FARMS                     CONTACT: SARAH        TRADE PAYABLE                                                                                $56,238.00
        3104 W. BASELINE RD                SCHLUKEBIR
        SHELBY, MI 49455                   PHONE: 231-861-7101
                                           FAX: 231-861-2274
                                           SARAH@PETERSONFARMSIN
                                           C.COM




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                     Page 2
                                   Case 20-10161-LSS                 Doc 1      Filed 01/27/20               Page 13 of 19
  Debtor: American Blue Ribbon Holdings, LLC                                                   Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if        Deduction          Unsecured claim
                                                                                                             partially secured      for value of
                                                                                                                                    collateral or
                                                                                                                                    setoff

  14    ENGLAND LOGISTICS, I               CONTACT: SHAUN BEARDALL TRADE PAYABLE                                                                              $55,377.37
        1325 SOUTH 4700 WEST               PHONE: 866-476-7011
        SALT LAKE CITY, UT 84104           FAX: 801-736-7983
                                           SBEARDALL@ENGLANDLOGIS
                                           TICS.COM


  15    RUBICON GLOBAL LLC                 CONTACT: ELAINE RICHARDS UTILITY                                                                                   $48,737.53
        SALESFORCE TOWER 950 EAST          PHONE: 844-479-1507
        PACES FERRY ROAD                   SUPPORT@RUBICONGLOBAL
        SUITE 1900                         .COM
        ATLANTA, GA 30326
  16    LES BLEUETS MISTASSI               CONTACT: REJEAN FORTIN  TRADE PAYABLE                                                                              $48,654.00
        555, RUE DE QUEN                   PHONE: 418-276-8611
        DOLBEAU-MISTASSINI, QC G8L 5M3     FAX: 418-276-8612
        CANADA                             RFORTIN@BLEUETSMISTASSI
                                           NI.COM
  17    ARAMARK UNIFOM & CAREER            CONTACT: STEVEN SADOVE      TRADE PAYABLE                                                                          $48,220.32
        APPAREL INC                        PHONE: 800-504-0328
        22512 NETWORK PLACE                FAX: 704-375-0942
        CHICAGO, IL 60673-1225             ARAMARK-
                                           CARES@ARAMARK.COM
  18    D&W FINE PACK HOLDING              CONTACT: GARY               TRADE PAYABLE                                                                          $48,179.89
        777 MARK STREET                    REHWINKEL, PRESIDENT &
        WOOD DALE, IL 60191                CEO
                                           PHONE: 260-459-9735
                                           FAX: 260-459-9883
                                           CUSTORDERS@DWFP.COM
  19    SAPUTO DAIRY FOODS USA, LLC        CONTACT: KEVIN LEWIS,  TRADE PAYABLE                                                                               $47,593.21
        2711 N HASKELL AVE, STE 3700       CREDIT MGR
        DALLAS, TX 75204                   PHONE: 214-863-2300
                                           FAX: 214-996-9343
                                           KEVIN.LEWIS@SAPUTO.COM
                                           ; SAPUTO@SAPUTO.COM
  20    REMBRANDT ENTERPRISES INC          CONTACT: SHARON BUELTEL TRADE PAYABLE                                                                              $46,351.80
        1521 18TH ST.                      PHONE: 877-344-4055
        SPIRIT LAKE, IA 51360              FAX: 712-759-1802
                                           SHARON_BUELTEL@REMBRA
                                           NDTINC.COM;
                                           CONTACTUS@REMBRANDTI
                                           NC.COM


  21    KEMPS DAIRY LLC                    CONTACT: DANIELLE           TRADE PAYABLE                                                                          $44,710.35
        1270 ENERGY LN                     ANDERSON
        ST. PAUL, MN 55108                 PHONE: 651-379-6559
                                           FAX: 855-685-6281
                                           DANIELLE.ANDERSON@KEM
                                           PS.COM,
  22    MICHAEL FOODS INC                  CONTACT: JERRY KNECHT & TRADE PAYABLE                                                                              $43,936.50
        301 CARLSON PKWY; STE 400          TOM JENSEN
        MINNETONKA, MN 55305               PHONE: 952-258-4000
                                           FAX: 507-237-4552
                                           TOM.JENSEN@MICHAELFOO
                                           DS.COM;
                                           JERRY.KNECHT@MICHAELFO
                                           ODS.COM




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                     Page 3
                                  Case 20-10161-LSS                  Doc 1      Filed 01/27/20               Page 14 of 19
  Debtor: American Blue Ribbon Holdings, LLC                                                   Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if        Deduction          Unsecured claim
                                                                                                             partially secured      for value of
                                                                                                                                    collateral or
                                                                                                                                    setoff

  23    WAWONA FROZEN FOODS                CONTACT: CHRIS LINHARES TRADE PAYABLE                                                                              $39,400.00
        100 W ALLUVIAL                     PHONE: 559-299-2901
        CLOVIS, CA 93611                   FAX: 559-299-1921
                                           CLINHARES@WAWONA.COM
                                           ; INFO@WAWONA.COM
  24    DOLE PACKAGED FOODS            CONTACT: BRAD BARTLETT, TRADE PAYABLE                                                                                  $38,102.40
        3059 TOWNSGATE ROAD, SUITE 400 PRESIDENT
        WESTLAKE VILLAGE, CA 91361     PHONE: 818-874-4715
                                       BRAD.BARTLETT@DOLEINTL.
                                       COM
  25    CMS MECHANICAL SERVICES LLC        CONTACT: ROBERT BULL,       TRADE PAYABLE                                                                          $34,710.24
        1045 SOUTH JOHN RODES BLVD         PRESIDENT
        MELBOURNE, FL 32904                PHONE: 800-382-3150
  26    CERIDIAN HCM, INC                  CONTACT: GARY BAUCOM        TRADE PAYABLE                                                                          $32,737.93
        3311 EAST OLD SHAKOPEE ROAD        SR SALES
        MINNEAPOLIS, MN 55425-1640         PHONE: 866-231-4029
                                           CERIDIANHRDIRECT@CERIDI
                                           AN.COM
  27    BESTMARK INC                       CONTACT: DANA STETZER, TRADE PAYABLE                                                                               $32,665.69
        5500 FELTL ROAD                    CEO
        MINNETONKA, MN 55343               PHONE: 800-969-8477
                                           FAX: 952-922-0237
                                           DSTETZER@BESTMARK.COM


  28    MEGACORP LOGISTICS, LLC            CONTACT: LARA AUSTIN        TRADE PAYABLE                                                                          $31,428.00
        1011 ASHES DR.                     PHONE: 910-332-0820
        WILMINGTON, NC 28405               FAX: 859-538-1673
                                           LAUSTIN@MEGACORPLOGIS
                                           TICS.COM
  29    ESSCO OF BIRMINGHAM, LLC           CONTACT: JAMES ESSHAKI LEASE                                                                                       $30,000.00
        C/O ESSCO DEVELOPMENT CO.          PHONE: 248-645-5900
        210 SOUTH WOODWARD, SUITE 230      FAX: 248-645-5922
        BIRMINGHAM, MI 48009               JESSHAKI@ESSCODEVELOPM
                                           ENT.COM
  30    BLUE BEAR CREATIVE LLC             CONTACT: ALEX OESTERLE, TRADE PAYABLE                                                                              $26,438.72
        2120 MARKET ST. STE A              DIRECTOR
        DENVER, CO 80205                   PHONE: 719-287-8945
                                           ALEX@BLUEBEARCREATIVE.C
                                           O




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured Claims                                     Page 4
Case 20-10161-LSS   Doc 1   Filed 01/27/20   Page 15 of 19
                 Case 20-10161-LSS            Doc 1      Filed 01/27/20       Page 16 of 19



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


In re                                                          Chapter 11

AMERICAN BLUE RIBBON HOLDINGS, LLC,                            Case No.: 20-______ (___)
a Delaware limited liability company,1
                                                               (Joint Administration Requested)
                         Debtor.



                            CORPORATE OWNERSHIP STATEMENT

           Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the undersigned authorized officer of the above-captioned debtor (the “Debtor”) hereby certifies

that the following entity directly owns more than 10% of the equity interests of the Debtor:

                      Interest Holder                Percentage of Interests Held

                      ABRH, LLC                                     100%




1
    The Debtor’s address and last four digits of its federal taxpayer identification number are: 3038 Sidco Drive,
    Nashville, TN 37204 (1224-Del.).




177015.1
                                  Case 20-10161-LSS                Doc 1         Filed 01/27/20          Page 17 of 19


  Fill in this information to identify the case and this filing:


  Debtor Name American Blue Ribbon Holding s ,             LLC
  United States Bankruptcy Court for the: _ __ _ __ __ _ District of Delaware
                                                                              (State)
  Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                      12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaratlon that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING •· Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



              Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation ; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and co rrect:


          0      Schedule AIB: Assets-Real and Personal Property (Official Form 206A/B)

          0      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          0      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          0      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

         0       Schedule H: Codebtors (Official Form 206H)

         0       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

         0       Amended Schedule


          D      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


          liZf   Other document that requires a declaration~ C
                                                             _ o~rp~o_ r_a_t_
                                                                            e _O_w
                                                                                 _ n_e_rs_ h_i~p_S_t_a_te
                                                                                                        _m_ e_n_t _ _ _ __ _ __ _ __ _ _ _ __




         Executed on        ti/   1~~;?()
                            MM/DD YYYY




                                                                 Chief Financial Officer
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                Case 20-10161-LSS             Doc 1      Filed 01/27/20       Page 18 of 19



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE


In re                                                           Chapter 11

AMERICAN BLUE RIBBON HOLDINGS, LLC,                             Case No.: 20-______ (___)
a Delaware limited liability company,1
                                                                (Joint Administration Requested)
                         Debtor.



    LIST OF EQUITY SECURITY HOLDERS SUBMITTED IN ACCORDANCE WITH
            FEDERAL RULE OF BANKRUPTCY PROCEDURE 1007(a)(3)

           Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the

undersigned authorized officer of the above-captioned debtor (the “Debtor”) hereby certifies that

the following constitutes a complete and correct list of the equity security holders of the Debtor:

                       Name and Address
                                                               Percentage of Interests Held
                   of Equity Security Holder
             ABRH, LLC                                                       100%
             3038 Sidco Drive
             Nashville, TN 37204




1
    The Debtor’s address and last four digits of its federal taxpayer identification number are: 3038 Sidco Drive,
    Nashville, TN 37204 (1224-Del.).




177010.1
                                  Case 20-10161-LSS                  Doc 1               Filed 01/27/20   Page 19 of 19


  Fill in this information to identify the case and this filing:


  Debtor Name      American Blue Ribbon Holdings, LLC
  United States Bankruptcy Court for the:                               Disttict of   Delaware
                                            - --   - - - --     -                     (State}

  Case number (If known):




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                     12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                 Declaration and signature



          I am the president, another officer, or an authorized agent of the corporation ; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


          D       Schedule NB: Assets-Real and Personal Property (Official Form 206A/B}

          D       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D}

          D       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          D       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          D       Schedule H: Codebtors (Official Form 206H}

          D       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum}

          D       Amended Schedule


          D       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204}


          liZI    Other document that requires a declaration_L_ i_s_
                                                                   t _o_f _E_g~u_it~y_S
                                                                                      _e_ c_ u_ r_it~y_H
                                                                                                       _ o_ld_e_r_s _ _ _ __ __ __ _ __ _ _ __ _




         I declare under penalty of perjury that the foregoing is true and


         Executed on        (}f   b]{f,a,:l..V
                            MMfDDt YYY



                                                                    Kurt Schnaubelt
                                                                    Printed name

                                                                    Chief Financial Officer
                                                                    Position or relationship to debtor



Official Form 202                             Declaration Under Penalty of Perjury for Non-Individual Debtors
